RANDALL, C. J.,
delivered the opinion of the court.
This cause originated in the county court of Nassau county. An action of assumpsit was commenced by writ of attachment by the defendant in error against J. W. Peacock. The sheriff attached a bale of cotton as the property of the defendant, Peacock, and the plaintiffs in error interposed a claim of property in the cotton under the statute. Upon the trial of this claim a verdict was rendered against the plaintiffs in error, and judgment entered thereon, from which they appealed to the Circuit Court, where the judgment of the county court was affirmed. They now seek to bring the cause before this court by a writ of error, which has been served and to which a return has been filed.
The defendant in error moves to dismiss the writ of error.
The Constitution, article VI, sec. 8, gives to the Circuit Court “final appellate jurisdiction in all civil causes arising in the county court in which the amount in eontz’oversy is one hundred dollars and upwards.” The judgment in the attachmezzt suit was nearly three hundi-ed dollars, but the value of the cotton levied zzpon and claimed is not stated.
We consider that the case pz’esented in the recoz’d is one in which the judgment of the Circuit Court is final, azzd that this court has no jurisdiction of the cause. Eor this z’eason the wz-it of error is dismissed.